                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,             )
                                      )
                  Plaintiff,          )                  8:13CR73
                                      )
            v.                        )
                                      )                JUDGMENT
BRYAN HOWARD,                         )
                                      )
                  Defendant.          )
                                      )

      To the extent that Bryan Howard has claims for monetary damages because the
property he seeks is gone, pursuant to Federal Rule of Criminal Procedure 41(g),
Federal Rule of Civil Procedure 54, and Federal Rule of Civil Procedure 56,

      IT IS ORDERED that judgment is entered for the United States of America and
against Bryan Howard dismissing all monetary claims with prejudice.

      DATED this 25th day of September, 2019.

                                     BY THE COURT:

                                     s/ Richard G. Kopf
                                     Senior United States District Judge
